Abatement Order filed December 17, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00137-CV
                                  ____________

   MARTIN A. LEBLANC, CHRISTOPHER J. RUSSO, TRIPLE RRR
  INVESTMENTS LLC, BASKET SPECIALTIES LLC, GULF COAST
  WIRELESS LLC, LONGHORN BITS LLC, PRIME 337 LLC, RUSSO
ENERGY LLC, AND RUSSO EXPLORATION, Appellants/Cross-Appellees

                                        V.

 SUPERIOR ENERGY SERVICES, INC., STABIL DRILL SPECIALTIES,
        L.L.C., AND SESI, L.L.C., Appellees/Cross-Appellants


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-24818

                            ABATEMENT ORDER

      On December 14, 2020, appellee/cross-appellant Stabil Drill Specialties,
L.L.C. notified this court that it petitioned for voluntary bankruptcy protection on
December 7, 2020 in the United States Bankruptcy Court for the Southern District
of Texas under case number 20-35823 (DRJ). That proceeding, styled In re Stabil
Drill Specialties, L.L.C., is being jointly administered under Case No. 20-35812
(DRJ), In re Superior Energy Servs., Inc. A bankruptcy suspends the appeal from
the date when the bankruptcy petition is filed until the appellate court reinstates the
appeal in accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we
ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher, and Bourliot.




                                           2